United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fremont, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-758
Issued: June 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 20, 2014 appellant filed a timely application for review from a September 5,
2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration. Because more than 180 days elapsed from December 4, 2012, the
date of the most recent merit decision, to the filing of this appeal, and pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen her claim for
further merit review under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 12, 2012 appellant, then a 35-year-old rural carrier associate, filed a
traumatic injury claim (Form CA-1) alleging that, on September 12, 2012, she injured her lower
back when she bent over to pick up a letter from the floor. She stopped work on September 12,
2012 and returned to work on September 17, 2012. The employing establishment challenged
appellant’s claim, noting that she had not provided any medical documentation.
By letter dated October 29, 2012, OWCP requested additional factual and medical
evidence from appellant. It noted that she had not submitted factual or medical evidence in
support of her claim and afforded her 30 days to submit additional evidence.
In an emergency department report dated September 12, 2012, Dr. Brian Cunningham,
Board-certified in emergency medicine, diagnosed appellant with back pain. He noted that she
presented with right lower back pain that began approximately 30 minutes before her visit, when
she was at work, after she bent down to pick up a letter from the floor. Appellant stated that she
had hurt her back one year before and that it had resolved with cortisone injections. She also
submitted discharge instructions from the same date. A person with an illegible signature
recommended that appellant return to work on September 17, 2012 on sedentary status.
Appellant submitted treatment notes from September 14 through October 2, 2012, which
did not contain a legible signature.
In an attending physician’s report dated November 23, 2012, Dr. Thomas McKnight,
Board-certified in family medicine, diagnosed appellant with degenerative disc disease and
related her condition to an incident that occurred two years before.
By decision dated December 4, 2012, OWCP denied appellant’s claim. It found that she
had not submitted a well-reasoned medical opinion establishing that her diagnosed condition was
the result of a traumatic event. OWCP noted that it had received several assessments of back
pain, which was not an acceptable diagnosis under FECA. It accepted that appellant had
established that she was a federal civilian employee who filed a timely claim that the incident
occurred, that a medical condition had been diagnosed; and that she was within the performance
of duty.
On August 8, 2013 appellant requested reconsideration of OWCP’s December 4, 2012
decision. She did not submit any new evidence or argument to OWCP in support of her request
for reconsideration.
By decision dated September 5, 2013, OWCP denied appellant’s request for
reconsideration. It noted that she had neither raised substantive legal questions regarding the
December 4, 2012 decision nor included new and relevant evidence.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a), its regulations
provide that the evidence or argument submitted by a claimant must: (1) show that OWCP
erroneously applied or interpreted a specific point of law; (2) advance a relevant legal argument
2

not previously considered by OWCP; or (3) constitute relevant and pertinent new evidence not
previously considered by OWCP.2 Section 10.608(b) of OWCP’s regulations provide that, when
an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(3), OWCP will deny the application for reconsideration
without reopening the case for a review on the merits.3
The Board has found that evidence that repeats or duplicates evidence already in the case
record has no evidentiary value.4 The Board also has held that the submission of evidence which
does not address the particular issue involved does not constitute a basis for reopening a case.5
While the reopening of a case may be predicated solely on a legal premise not previously
considered, such reopening is not required where the legal contention does not have a reasonable
color of validity.6
ANALYSIS
OWCP issued a December 4, 2012 decision denying appellant’s claim for compensation.
On August 8, 2013 appellant requested reconsideration of this decision. OWCP declined her
request for reconsideration on September 5, 2013.
The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of her
claim. In her August 8, 2013 request for reconsideration, appellant did not establish that OWCP
erroneously applied or interpreted a specific point of law. She did not identify a specific point of
law or show that it was erroneously interpreted or applied. Thus, appellant is not entitled to a
review of the merits of her claim based on the first and second above-noted requirements under
section 10.606(b)(3).
The relevant issue upon reconsideration was whether appellant had established, by
rationalized medical evidence, a causal relationship between her diagnosed condition and the
traumatic incident of September 12, 2012. A claimant may be entitled to a merit review by
submitting new and relevant evidence. However, appellant failed to submit any new and
relevant evidence in this case. She submitted no new medical evidence with her request for
reconsideration.
On appeal, appellant argues that she had submitted sufficient factual and medical
documentation for OWCP to accept her claim. As noted above, the Board does not have
jurisdiction over the merits of the December 4, 2012 decision.
2

20 C.F.R. § 10.606(b)(3); D.K., 59 ECAB 141, 146 (2007).

3

Id. at § 10.608(b); K.H., 59 ECAB 495, 499 (2008).

4

See Daniel Deparini, 44 ECAB 657, 659 (1993).

5

P.C., 58 ECAB 405, 412 (2007); Ronald A. Eldridge, 53 ECAB 218, 222 (2001); Alan G. Williams, 52 ECAB
180, 187 (2000).
6

Vincent Holmes, 53 ECAB 468, 472 (2002); Robert P. Mitchell, 52 ECAB 116, 119 (2000).

3

The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP,
or constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 5, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 26, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

